GLICKSTEIN, Judge,
dissenting in part and concurring in part.
I would reverse the order which awarded appellees interest and remand with direction to compute simple interest on the judgment. See Dezen v. Slatcoff, 65 So.2d 484 (Fla.1953), and Coggan v. Coggan, 183 So.2d 839 (Fla. 2d DCA), cert. denied, 188 So.2d 820 (Fla.1966). I would affirm the award of appellees’ accountant expert witness fee. See Murphy v. Tallardy, 422 So.2d 1098 (Fla. 4th DCA 1982), approved, Travieso v. Travieso, 474 So.2d 1184 (Fla.1985).